Exhibit 10.2


AMENDMENT TO
EMPLOYMENT AGREEMENT
This AMENDMENT (this “Amendment”), dated March 20, 2020 (the “Effective Date”),
to the Employment Agreement, dated February 20, 2017 (the “Employment
Agreement”), between KGH Intermediate Holdco II, LLC (the “Company”), and Phung
Ngo-Burns, an individual (the “Employee”), is made and entered into by and among
the Company and the Employee (each a “Party” and collectively the “Parties”).
WHEREAS, the Parties desire to amend the Employment Agreement to provide for
Compensation Committee evaluation and adjustment from time to time of salary,
similar to comparable NexTier executives; and
WHEREAS, the Parties desire to amend the Employment Agreement as set forth
herein, effective as of the Effective Date.
NOW, THEREFORE, in consideration of the mutual promises and conditions set forth
herein, the Parties hereby agree as follows:
1.
Effective as of the Effective Date, a new sentence is added to the end of
Section 3(a) to read as follows:

“The Base Salary will be subject to review at least annually by the Compensation
Committee for increase, but not decrease below the amount set forth in this
Section 3(a).”
2.
Unless otherwise defined in this Amendment, terms used in this Amendment which
are defined in the Employment Agreement shall have the meanings assigned to such
terms in the Employment Agreement. Except as specifically provided for in this
Amendment, all terms and conditions of the Employment Agreement shall continue
in full force and effect. This Amendment and the Employment Agreement shall be
read and construed as one instrument. From and after the Effective Date, each
reference in the Employment Agreement, including the schedules and exhibits
thereto and the other documents delivered in connection therewith, to the
“Employment Agreement,” “this Agreement,” “hereunder,” “hereof,” “herein,” or
words of like import, shall mean and be a reference to the Employment Agreement
as amended by the Amendment. The provisions set forth in Section 9. Other
Provisions of the Employment Agreement shall apply to this Amendment or as
applicable, the Employment Agreement as amended by this Amendment, mutatis
mutandis.

3.
This Amendment may be executed in counterparts, each of which when so executed
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument. By signing where indicated below you agree to
the terms and conditions hereof.



[Signatures on Next Page]


 
 
Phung Ngo-Burns
 
 
 
 /s/ Phung Ngo-Burns
 
 
 
 
 
KGH Intermediate Holdco II, LLC
 
 
 
 
By:
/s/ Kenneth Pucheu
Name:
Kenneth Pucheu
Title:
Chief Financial Officer

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first above written.







